DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner notes that the instant application is a DIV application to parent application 14/919871, filed 22 Oct 15.  As the instant application and the parent application share the same specification, the effective filing date of the instant application is also 22 Oct 15.
Information Disclosure Statement
The Examiner has considered the IDS filed on 19 Nov 18.
Election/Restrictions
Applicant's election without traverse in their reply filed on 25 Feb 21, of Species 1 (encompassing Claims 15-20), first identified in the Election/Restriction requirement dated 13 Jan 21, is acknowledged.  As such, that requirement is hereby made FINAL.  Claims 21-34 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected Species 2 and 3.
Claim Interpretation
Firstly, Claims 18-19 describe various claim elements that unlike Claims 15-17 (which state that specific elements are “configured to” accomplish specific functions) only state an intended use versus an actual required capability.  For example, Claim 18’s “a first driveline model unit for calculating…” says “for calculating…” instead of “configured to calculate…”.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is therefore suggested, but not required, that the Applicant amend the limitations from Claims 18-19 that say these elements are “for” into “configured to” 
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder (e.g. “control”, “units”, etc.) coupled with functional language (e.g. “configured to…”, “for calculating”, “for generating…”, “for determining…”, etc.) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) “a deceleration control configured to…” and (b) “the machine units are configured to…”, each first used within independent Claim 15, (c) “a work monitor unit configured to…” (WMU), (d) “a target model unit configured to…” (TMU), and (e) “a work monitor library unit configured to…” (WMLU), each first used within dependent Claim 16, (f) “a material properties algorithm unit configured to…” (MPAU of WMU), and (g) “a performance optimization algorithm unit configured to…” (POAU of WMU), each first used within dependent Claim 17, (h) “a first driveline model unit for calculating…” (DMU1 of TMU), (i) “a first torque converter model unit for generating…” (TCMU1 of TMU), (j) “an engine model unit for determining…” (EMU of TMU), (k) “a second torque converter model unit for determining…” (TCMU2 of TMU), (l) “a second driveline model unit for determining…” (DMU2 of TMU), and (m) “a target operating model unit for determining…” (TOMU of TMU), each first used within dependent Claim 18, and (n) “a track slip model unit for determining…” (TSMU of WMLU) first used within dependent Claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described here:
a deceleration control (“the use of a deceleration control, such as a deceleration pedal, may limit engine speed, thereby reducing the speed of the machine”, Paragraph 3
a plurality of machine units / WMU / TMU / WMLU (“The system may include units such as a work monitor unit 302, a target model unit 304, and a work monitor library unit 306, and the like, each of which may be stored on the ECM memory and executed by the ECM processor, or may alternatively be units separate from the ECM capable of transmitting, generating, and calculating data. Each of the units may have one or more algorithms and models stored thereon to control operation of the machine 100, and may have one or more processors to perform calculations, receive and generate data, and the like. The work monitor unit 302, target model unit 304, and work monitor library unit 306 components may cause the elements of the powertrain 200 to perform specific functions and to implement specific parameters”, Paragraph 29).  As such, these 35 U.S.C. 112(f) limitations are being interpreted to be one or more processing circuits and/or a combination of one or more processing circuits with software (but not software per se alone, as that would indicate an indefinite structure), or the like.
MPAU of WMU / POAU of WMU / DMU1 of TMU / TCMU1 of TMU / EMU of TMU / TCMU2 of TMU / DMU2 of TMU / TOMU of TMU / TSMU of WMLU.  As these 35 U.S.C. 112(f) limitations are each described to be sub-components of the WMU, TMU, or WMLU, and each of the WMU, TMU, and WMLU are interpreted in the bullet above to be one or more processing circuits and/or a combination of one or more processing circuits with software, it becomes indefinite as to the structure of these sub-components due to the possibility that they are merely software per se.  For example, the WMU, TMU, and the WMLU could be one or more processing circuits while each of these sub-components of those one or more processing circuits could be the software within them.  As such, the claims that utilize these limitations are rejected below under 35 U.S.C. 112(b) for having indefinite structure.

Claim Objections
Claim 15 is objected to for the following informalities (appropriate corrections are required): the first limitation “an electronic control module having a processor and a memory configured to store a plurality of machine units” is ambiguously written because it is not clear as to whether or not it is the electronic control module that is configured to store a plurality of machine units or more specifically a memory of the electronic control module that is configured to store a plurality of machine units.  Based on the specification (“The system may include units…each of which may be stored on the ECM memory and executed by the ECM processor”, Paragraph 29), the Examiner is interpreting this limitation to instead be “an electronic control module having a processor and a memory, wherein the memory is configured to store a plurality of machine units”.  Examiner suggests this particular corrective action, although others are possible to overcome this objection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 15-20 the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims recite the abstract idea of a mental process, involving determining various values based on a provided command, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (i.e. an electronic control module having a processer and memory and a plurality of machine units, which per the above Claim Interpretation section are at best merely one or more processing circuits and/or one or more processing circuits in combination with software).  Under broadest reasonable interpretation, using the human mind to achieve 
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim 
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the information necessary to calculate appropriate values based on data analysis.  Even if the data utilized for the values calculations comes from a computer different than the computer doing the data analysis and/or the computer receiving the data to be analyzed, then these limitations still involve no more than a plurality of generic computers in communication with each other.  Mere data communication steps that can be performed between any number of generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structures (i.e. an electronic control module having a processer and memory and a plurality of machine units, which per the above Claim Interpretation section are at best merely one or more processing circuits and/or one or more processing circuits in combination with software) are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
Claims 15-20 in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other non-generic computer structure mentioned in these claims are “one or more sensors” (per Claims 16-20), which merely describes insignificant pre-solution activity (i.e. the means for collecting the data necessary for the value determination steps), and these one or more sensors are not even specifically claimed to be part of the 
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as collecting/receiving data to be used in subsequent analysis).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 (and Claims 16-20 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
(a) The preamble of Claim 15 states “A system for automatically adjusting a target ground speed of a machine”; however, there is no claimed machine within the claim, nor is there any calculation of a target ground speed (of the machine), nor are there any limitations that have to do with automatically adjusting the target ground speed (of the machine).  As such, the claim is indefinite for appearing to be missing one or more critical limitations that definitively claim the machine, the calculation of a target ground speed of the machine, and the automatic adjustment of the target ground speed of the machine.
(b) The final limitation of Claim 15 states “wherein the machine units are configured to determine, with the processor and based on the deceleration command, a target track pull, a target track speed, and a blade position”; however, it is indefinite as to how a target track pull, a target track speed, and a blade position can be calculated on the basis of the deceleration command.
(c) Also pertaining to that final limitation of Claim 15, “blade position” is not utilized in any other limitations of this claim nor any of the claims dependent upon this claim, so it is indefinite as to the purpose for the calculation of a blade position unless there is possibly one or more other missing critical limitations that utilize this calculated blade position.
(d) The use of “machine units” in this claim’s first limitation indicating that these “units” are within the electronic control module only imply that this ECM and its “units” are within the machine, but it does not definitively say so.  In fact, nothing in the claim mentions the machine itself other than in the preamble, and so besides not being clear as to whether the electronic control module is within the machine, and thus whether the “units” are also within the machine, it is also not clear as to whether the deceleration control is within the machine, or whether each of the target track pull, the target track speed, and the blade position are specifically “of the machine”.  As such, it is indefinite as to the actual number of structures within the system, and if these elements discussed within this paragraph are all within the machine, then it appears that this system is in fact just a single element (the machine), which is an apparatus rather than a system since it only comprises that single element.  In other words, it is not clear as to what the claimed system (or apparatus) actually comprises, and which elements of said system (or apparatus) actually reside within the unclaimed machine versus being external to it.  For purposes of 
Claim 16 (and Claims 17-20 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 16 is indefinite (and appropriate corrections are required) because, like (d) from the 35 U.S.C. 112(b) rejection of independent Claim 15 above, this claim states that the work monitor unit utilizes “data received from one or more sensors”; however, these “one or more sensors” are again not definitively claimed to be part of the system (or apparatus), so it is again unclear as to whether these sensors are within the machine or possibly external to the machine, and/or whether or not they are part of the system (or apparatus) or possibly external to the system (or apparatus).
Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize one or more limitations that have been interpreted under 35 U.S.C. 112(f), but the specification fails to definitively describe their structure, and leaves the possibility of them being merely software per se.  These particular limitations have been described in the Claim Interpretation section above as “MPAU of WMU”, “POAU of WMU”, “DMU1 of TMU”, “TCMU1 of TMU”, “EMU of TMU”, “TCMU2 of TMU”, “DMU2 of TMU”, “TOMU of TMU”, and “TSMU of WMLU”.  As a claim is indefinite when it is not clear as to the definite structure of each and every element claimed, Claims 17-20 are thus indefinite.  Appropriate corrections are required.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 18 is indefinite for the following reasons (and appropriate corrections are required):
(a) The first limitation of this claim states that the target model unit comprises “a first driveline model unit for calculating a converter torque”, but then the fifth limitation states “a second torque converter model unit for determining the converter torque”.  So which is the unit that comes up with the converter torque?  Is it the first driveline model unit or is it the second torque converter model unit, or is it 
(b) Similar to (b) from the 35 U.S.C. 112(b) rejection of independent Claim 15 above, this claim has three limitations that involve a step of calculating/determining something, but there is zero explanation as to how that something is determined (i.e. what is that computation based on?).  The first limitation states “a first driveline model unit for calculating a converter torque” but doesn’t say what that converter torque is based on.  The fifth limitation states “a second driveline model unit for determining an adjusted track pull and an adjusted track speed” but doesn’t say what that adjusted track pull and that adjusted track speed are based on.  And the final (sixth) limitation states “a target operating model unit for determining a target track pull and a target track speed” but doesn’t say what that target track pull and that target track speed are based on.
(c) The final (sixth) limitation mentions “a target track pull” and “a target track speed”; however, each of these terms have been used previously in independent Claim 15, which this claim is indirectly dependent upon.  As such, it is unclear as to whether or not these terms are meant to be the same (and if that’s the case, they should say “the target track pull” and “the target track speed”) or if they are meant to be different (and if that’s the case, they should be clearly differentiated from each other by utilizing something like “a first target track pull” / “a first target track speed” versus “a second target track pull” / “a second target track speed”).
Claim 19 (and Claim 20 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 19 is indefinite (and appropriate corrections are required) because it utilizes the term “the target operating module unit”, which lacks proper antecedent basis for use within this claim.  It should be noted that if the dependency of Claim 19 were changed from Claim 17 to Claim 18, this issue would be resolved.  As such, for purposes of compact prosecution, Examiner is interpreting Claim 19 to be dependent upon Claim 18 instead of Claim 17.
Potential Allowable Subject Matter
Independent Claim 15 would be allowable if rewritten or amended to overcome the rejections under both 35 U.S.C. 101 and 35 U.S.C. 112(b), each set forth in this Office action.  The prior art of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663